Citation Nr: 1523554	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-31 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed secondary to herbicide exposure.

2.  Entitlement to service connection for heart disease, claimed secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

On April 14, 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, via videoconferencing.  A transcript of that hearing has been associated with the Veteran's VBMS file.


FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation in the Republic of Vietnam during his period of active military service.

2.  The Veteran does not have type II diabetes mellitus that is attributable to his active military service; his diabetes mellitus was not manifest to a compensable degree within one year of discharge from service.

3.  The Veteran does not have heart disease that is attributable to his active military service.



CONCLUSIONS OF LAW

1.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The Veteran does not have heart disease that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in June 2012.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), service personnel records, VA treatment records, and statements from the Veteran.  The RO also undertook necessary efforts to confirm the Veteran's alleged in-service exposure to herbicides.  The Veteran has not identified any outstanding relevant evidence and the Board is aware of none.  The Board is thus satisfied that no additional assistance in this regard is required.

The Board has considered whether VA examinations were required in connection with the claims decided herein under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is-- (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  As will be discussed in further detail below, there is no evidence that the Veteran served in-country in Vietnam or was otherwise exposed to herbicides during service.  Further, none of the evidence of record has related the Veteran's diabetes mellitus or heart disease to service.  Moreover, the Veteran himself has testified that he did not step foot on the landmass of Vietnam or dock in a surrounding harbor, and also denied the presence of heart disease and diabetes mellitus and related symptomatology while in service.  Thus, the Board finds that there is no requirement to obtain a VA medical examination in connection with the Veteran's claim of service connection for diabetes mellitus and heart disease, as there is no indication that these claimed disabilities may be associated with service.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

In the instant case, the Veteran's treatment records show that was diagnosed as having diabetes mellitus in 2007.  The Veteran's STRs, however, are silent for complaints or treatment related to diabetes mellitus.  His October 1971 separation examination report records that his endocrine system was clinically evaluated as normal and results of a urinalysis conducted at that time was also negative for sugar.  The report of a Reserve examination conducted in September 1972 contains the same findings.  In applying for VA disability benefits, the Veteran indicated that his diabetes was first diagnosed in 2007.  There is no evidence of record to suggest the presence of diabetes mellitus prior to the indicated date of diagnosis.  Based on this evidence, there is no indication that type II diabetes mellitus manifested to a compensable degree within one year of the Veteran's separation from military service in 1971.  Thus, service connection is not warranted for type II diabetes mellitus on a presumptive basis for chronic diseases.  See 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).

The law further provides that there are certain diseases, such as type II diabetes mellitus and ischemic heart disease (including coronary artery disease), that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e).  If it is shown that during active military, naval, or air service, a veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, exposure to an herbicide agent will be presumed, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  For purposes of this presumption, "[s]ervice in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

As noted above, the Veteran's has been diagnosed as having diabetes mellitus.  His treatment records also show a diagnosis of coronary artery disease.  Here, the Veteran has alleged his belief that his diabetes mellitus and his heart disease are the result of his exposure to the herbicide Agent Orange while serving in Vietnam.  Notably, the Veteran has denied having ever stepped foot on the landmass of Vietnam.  Rather, during his 2015 hearing, the Veteran asserted his belief that while serving aboard the USS Enterprise he was exposed to herbicides via wind transportation or from handling supplies received from Vietnam.  

In June 2012, the RO sought to verify whether the Veteran had service in Vietnam by means of an electronic request.  The National Personnel Records Center (NPRC) responded to the RO's request that same month, stating that although the Veteran served aboard the USS Enterprise, which was at various times in the official waters of the Republic of Vietnam, there was no conclusive proof that the Veteran had in-country service.  At the outset, the Board notes that although the USS Enterprise conducted operations in the official waters of the Republic of Vietnam, it is not one of the "blue water" vessels known to have conducted "brown water" operations during the Vietnam war according to the VA C&P service's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents.  The Veteran himself also testified that while aboard the USS Enterprise the closest that the ship came to shore was "within 30 miles."  Based on this evidence, the Board concludes that the herbicide exposure may not be presumed because the evidence fails to establish that the Veteran had service "in the Republic of Vietnam."  38 C.F.R. §§ 3.307(a)(6)(iii).

Regarding the Veteran's specific theory of exposure, the United States Court of Appeals for the Federal Circuit rejected the argument that servicemen may have been exposed to herbicides via the wind or the consumption of drinking water produced by evaporative distillation.  Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).  Moreover, although the Veteran is competent to testify as to the presence of things perceived through the use of five senses, Layno v. Brown, 6 Vet. App. 465, 469 (1994), the Veteran has described coming into contact with a substance believed to be Agent Orange as part of his service duties or seeing what was thought to be Agent Orange in the air while aboard the USS Enterprise.  The Veteran also denied seeing barrels of Agent Orange of another defoliant aboard the USS Enterprise.  In short, there is simply no probative evidence upon which the Board can conclude that the Veteran was in fact exposed to herbicides in service.  In so concluding, the Board acknowledges that the report of a December 2011 Agent Orange registry examination records an impression of "[i]nferred exposure to Agent Orange."  The Board does not consider this to be evidence of actual exposure, as the impression appears to be based on the Veteran's own statements and the evidence fails to support a finding that the Veteran was in fact exposed to herbicides.

Accordingly, although the record establishes current diagnoses of both claimed disabilities, the evidence fails to establish that either disability is attributable to service.  Indeed, there is no evidence of either condition in service.  The record also fails to establish an in-service event and contains no nexus evidence linking diabetes mellitus or heart disease to the Veteran's active military service.  In fact, the treatment record noting a diagnosis of diabetes mellitus indicates that the Veteran coronary artery disease is attributable to his diabetes mellitus.  In view of the evidence, only current disabilities are shown.  Consequently, service connection for diabetes mellitus and/or heart disease is also not warranted on a direct basis.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).



ORDER

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to service connection for heart disease is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


